DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The specification uses the term “obstruction” in regard to the nitrogen flow, but does not adequately described how growth zones have “unobstructed volume” as per claims 21, 30 and 37.  The claims include intended use language and per Fig. 3 the growth zone – during use the system has obstructions in the growth zone, wherein the BNNTs grow back towards the melt – see the growing solid draw bar 35.  In Fig. 5, the chamber includes a flow control cowling and would not appear to be ‘unobstructed’, so it is not clear that there is support for the unobstructed volumes as claimed.
The generic use of “obstructions” is not held to sufficiently set forth the term in the manner as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The applicants do not make clear the metes and bounds of “unobstructed”.  The term “obstructed” is used in the specification, but not in direct relation to the apparatus.  Figures 3 and 5 are described above, and do not make it clear what is intended to be a “non-obstruction”.  It is not clear if the embodiments per those figures support being unobstructed so it is not clear what exactly an obstruction is meant to be.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-24, 26, 27, 29-33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kamber (2008/0083970) in view of Smith (2010/019535).
	Kamber teaches an apparatus comprising:
- a chamber for providing a feedstock (see Fig. 5 and related text), see source 504, 
- a gas supply – see gas inlet 502,
- a heater source for exciting the feedstock, see [0060], and
- wherein the chamber includes a growth zone, see zone including susceptor 506.
	In regard to the claim language, including boron feedstock, nitrogen gas, and the growth zone for effecting growth of a BNNT self-assembly, the limitations are intended use of the apparatus.  The language regarding intended use has already been presented and won’t be repeated.  In this case, the structure is capable of holding and 
	Kamber teaches the claim elements related to the apparatus structure, and teaches nitrogen gas [0061] but does not but does not specifically teach a boron feedstock and does not explicitly teach forming BNNT structures.  
	Smith, however, teaches that BNNT structures are formed using a boron melt and nitrogen gas that flows through the melt region, see Fig. 1 and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the boron melt of Smith to the apparatus of Kamber as Kamber teaches an apparatus that includes a heated feedstock mount and a gas flow passing the melt and one would be able to produce a BNNT structure.  It is further noted that the claimed formation of BNNTs includes product by process limitations.  As per MPEP 2113, the product by process claims are not limited by the steps, only the structure implied by the steps.  In this case:
- the apparatus of Kamber includes a gas flow and a melt region and
- the claim requires formation of BNNTs, the chamber structure (as taught by Kamber), a gas (nitrogen) flow and a boron melt,
- the teachings of Smith include nitrogen flow and a boron melt, therefore, all elements of the claim are met as per “forming BNNTs” wherein forming BNNTs is not specifically required, only the mechanism, elements and/or structure to do so.  
	In regard to an unobstructed volume, the gas flow of nitrogen from the gas inlet of Kamber is unobstructed into the growth volume and therefore, to the extent that the 
	Regarding claims 22 and 23, the teachings include an interference zone, see section between the labels for susceptor and exhaust, wherein the volumetric flow rate of the gas would necessarily increase due to the smaller cross-sectional area.  The claim requires that the interference zone must be of smaller diameter but the other limitations are intended (i.e. forming of strands) and therefore the claim limitations are considered met by the same structure defining a reduced cross section.
	Regarding claims 24 and 34, wherein there are no further structural requirements defining the stretch zone, the stretch zone is considered any portion of the interference zone identified above (i.e. half of the region is considered the interference zone and half the stretch zone, for example).
	Regarding claims 26 and 27, there would necessarily be some heat distribution profile with any heat source.  Wherein there are no further defined structural limitations related to being configured to thermally excite the source as claimed, the teachings of heater are considered to meet the intended use limitations because the requirements are considered related to a control of such a heater.
	Regarding claim 29, wherein there is a gas flow as depicted, there is necessarily some velocity distribution as claimed as would be understood when gas is flowing through a pipe/conduit.
Regarding claim 30, all elements are met per above, particularly drawn to claims 21 and 22 with the growth and interference zones, wherein unobstructed is held commonly as above.
	Regarding claim 31, the requirements are met as per claims 22 and 23 above – it is held that the reduced cross-sectional area is in the same (perpendicular) direction that the claimed apparatus is.
	Regarding claims 32, 33 and 38, the heat source is taught.  It is the Offices’ position that such a heat source is understood to generate heat that directly and indir-ectly travels to different portions of the source and the chamber and therefore, without further definition of the requirements of the structure, the claim limitations are met.
	Regarding claim 35, the teachings include a growth zone heater [0058].
	Regarding claims 36 and 39, there are no limitations on the heater, but it would be generally understood that heat would conduct through different parts of the system – furthermore, a certain amount of the heat would be carried through the gas that is created from the source and thereby carry/supply heat to the growth zone.
	Regarding claim 37, all elements are met per above, particularly drawn to claims 21, 22 and 24 with the growth, interference and stretch zones, with unobstructed held commonly as per above.

Claims 21, 22, 24-27, 29, 30, and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lemaire (2007/0237959) in view of Smith (2010/019535).
	Lemaire teaches an apparatus comprising:

- a gas supply – see gas inlet 508,
- a heater source for exciting the feedstock – see per text the chamber is a ‘furnace’ and as [0084] it is heated and therefore includes a heater,
- wherein the chamber includes a growth zone, see zone that narrows – the zone includes growth zone, delineated as portion before insulation 513, followed by the interference zone (which includes cooling jacket 416) and then a stretch zone which includes a spooling mechanism (see take up reel).
	Lemaire teaches all elements of the apparatus as noted above, and Smith is applied in combination to teach the elements of a nitrogen gas and boron feedstock as claimed, the teachings are applied in the same manner as above and will not be repeated, including the intended use and product-by-process arguments.
	The apparatus also includes the claimed unobstructed volumes as set forth by the claims, when unobstructed is interpreted consistently with the specification.  The portion 99 is a film produced by growing the materials – and would be equivalent to the portion 35, for example, of instant Figure 3, and therefore not specifically be an ‘obstruction’ as set forth by the instant specification.  
	The arguments over the intended use are presented in the rejection above and will not be repeated.   All elements of claim 21 are met, further also those of claim 22, 24, 25, 30, 34, 37 and 40 are met per the interference and stretch zones (with a spool), with the arguments related to ‘unobstructed’ including all claimed volumes.
Regarding claims 26 and 27, there would necessarily be some heat distribution profile with any heat source.  Wherein there are no further defined structural limitations related to being configured to thermally excite the source as claimed, the teachings of heater are considered to meet the intended use limitations because the requirements are considered related to a control of such a heater.  It is further noted that there is a cooling jacket downstream of the growth zone, so it is clear that some heat is provided prior to that, i.e. the growth zone is heated.
	Regarding claim 29, wherein there is a gas flow as depicted, there is necessarily some velocity distribution as claimed as would be understood when gas is flowing through a pipe/conduit.
	Regarding claims 32, 33 and 38, the heat source is taught.  It is the Offices’ position that such a heat source is understood to generate heat that directly and indir-ectly travels to different portions of the source and the chamber and therefore, without further definition of the requirements of the structure, the claim limitations are met.
	Regarding claims 36 and 39, there are no limitations on the heater, but it would be generally understood that heat would conduct through different parts of the system – furthermore, a certain amount of the heat would be carried through the gas that is created from the source and thereby carry/supply heat to the growth zone.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lemaire in view of Liu (2005/0112051).
	The teachings of Lemaire are described above, and include formation of nanotube structures and a gas flow, but the teachings do not include a blower to move .

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive.  Applicants have amended the claims to include a further definition of the product formed by the process in the claimed apparatus, but the claims do not differentiate over the combination of art as applied above, particularly wherein the prior art apparatus would be useable with the boron feedstock of Smith as presented.
Furthermore, applicants do not specifically define what “unobstructed” requires in terms of the claims.  The term is not sufficiently set forth in the specification – the term is interpreted in view of the instant specification and drawings and does not overcome the prior art teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715